Citation Nr: 0032755	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder including sinusitis and tonsillitis.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an increased rating for post operative 
residuals of resection arthroplasty of the proximal inter 
phalangeal joints of the fourth and fifth toes of the right 
foot currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for post operative 
residuals of resection arthroplasty of the proximal inter 
phalangeal joints of the fourth and fifth toes of the left 
foot currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
October 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran changed her residence during the 
course of the appeal and the case is now under the 
jurisdiction of the Roanoke, Virginia, Regional Office.


FINDINGS OF FACT

1.  A chronic respiratory disorder including sinusitis and 
tonsillitis is not shown to have had its onset during the 
veteran's active military service.

2.  The veteran does not have an acquired psychiatric 
disorder which had its onset during service.

3.  The veteran's bilateral residuals of resection 
arthroplasties of the proximal inter phalangeal joints of the 
fourth and fifth toes is manifested by hallux valgus 
deformity, calluses and pain on palpation of the feet 
productive of moderately severe disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disorder 
including sinusitis and tonsillitis which was incurred in or 
aggravated during service.  38 U.S.C.A. § 1131, (West 1991 & 
Supp. 2000 ); 38 C.F.R. § 3.303(b) (1999).

2.  The veteran does not have an acquired psychiatric 
disorder which was incurred in or aggravated during service.  
38 U.S.C.A. § 1131, (West 1991 & Supp. 2000 ); 38 C.F.R. 
§ 3.303(b) (1999).

3.  The criteria for a rating of 20 percent for each foot, 
but no more, for bilateral residuals of resection 
arthroplasties of the proximal inter phalangeal joints of the 
fourth and fifth toes are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Respiratory Disorder
Including Sinusitis and Tonsillitis

Service medical records reveal that the veteran was seen on 
several occasions during service for complaints including 
sore throat, sinus congestion and rhinitis.  Diagnoses 
included upper respiratory infection, possible allergy and 
sinusitis.  On the separation examination it was noted that 
she had occasional sinus headaches, chest pain, cough and 
bronchitis.  There were no abnormal findings on examination.

The veteran was hospitalized at a VA facility in July 1980 
complaining of recurrent tonsillitis and a sore throat two 
weeks earlier.  Examination revealed 2-3+ hyperplastic 
tonsils.  A tonsillectomy was done.

Medical records received from a former employer of the 
veteran reveal that in June 1984 she complained of frequent 
episodes of upper respiratory infection with strep throat 
after working in air conditioned computer control rooms for 
one month.  Examination of the eyes, ears, nose and throat 
was negative.  The chest, lungs and heart were normal.  The 
diagnosis was vasomotor rhinitis.  She was also seen for a 
viral syndrome in November 1984.  

From 1988 to 1993 the veteran was seen by private physicians 
and at VA facilities on various occasions for treatment of 
vocal cord polyps.  In March 1989 a diagnosis of allergic 
rhinitis was also noted.  Bronchitis was diagnosed in July 
1992, April 1993 and September 1993.  In September 1993 it 
was also noted that she had sinusitis with postnasal drip.

On VA nose and throat examination in August 1994 the veteran 
reported a long history of sore throats and vocal cord 
polyps.  She related that more recently she had been told 
that nasal congestion and discharge was the cause of her 
throat difficulty.  She indicated that she had had nasal 
blockage for many years.  She stated that she had no known 
allergies and no excess sneezing.  She reported that skin 
tests for allergies had been negative.  She related that she 
had thick mucus and crusting of green material around the 
external nares each morning.  Examination revealed that the 
inferior turbinates were quite large and boggy, causing 
considerable obstruction of both airways.  There was no 
purulent discharge.  There was a small amount of dried mucus 
on the surface.  The middle turbinates were also enlarged 
with a small amount of dried mucus.  The diagnosis was 
vasomotor rhinitis.  Respiratory examination did not reveal 
any abnormality and the impression was no evidence of 
pulmonary or respiratory disease.  It was noted that 
pulmonary function studies were somewhat incompatible with 
the clinical findings.

The veteran was seen at a VA out-patient clinic in April 1998 
complaining of sinus problems with an occasional dry cough.  
Examination of the eyes, ears, nose and throat was within 
normal limits.  

The veteran testified at a hearing before the undersigned 
member of the Board in June 2000.  She stated that during 
service she developed coughing, constant bronchitis, 
hoarseness, laryngitis, watery eyes, chest pain and sinus 
drainage.  She reported that after service she went to a VA 
medical facility in early 1980 where she had a tonsillectomy.  
She related that she continued to have symptoms after the 
tonsillectomy and up to the present.

The Board notes that the veteran's claim for service 
connection for a throat disorder (polyps of the vocal cords) 
was denied by the Board in March 1994.  Her present claim is 
not an attempt to reopen that claim, but is a new claim for a 
respiratory condition to include sinusitis and tonsillitis.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

In this case the evidence shows that the veteran was treated 
on various occasions during service for upper respiratory 
infections, sinusitis and possible allergy complaints.  In 
each instance she recovered without apparent sequelae.  There 
was no evidence of a respiratory disorder, sinusitis or 
tonsillitis at the time of her separation examination.  The 
earliest post-service evidence of tonsillitis was in 1980 
when a tonsillectomy was done.  Sinusitis and vasomotor 
rhinitis were not shown until several yeas later.  The 
evidence does not demonstrate that there is any relationship 
between the vasomotor rhinitis diagnosed on VA examination in 
August 1994 and the acute and transitory respiratory and 
sinus infections that the veteran had in service.  There is 
nothing in the record to demonstrate that the veteran has any 
chronic respiratory disorder which had its onset in service.  
Accordingly, the Board finds no basis for granting service 
connection for a respiratory disorder, including sinusitis 
and tonsillitis, in this case.

Service Connection for Chronic Anxiety

Service medical records reveal that the veteran was seen in 
August 1979 complaining of nausea, vomiting, gastrointestinal 
pain and headaches.  Examination revealed that she seemed to 
be agitated and ill at ease.  She reported that she was 
applying for a hardship discharge because of emotional and 
financial problems at home.  The assessment was emotionally 
related gastrointestinal distress.  She was referred for 
psychological evaluation.  He complaints involved difficulty 
trying to manage her mother's financial affairs.  She was 
found to be oriented to time, place and person.  Her 
emotional make-up caused anxiety and nervous reactions to 
stressful situations.  Separation from service by reason of 
hardship dependency was recommended.  No psychiatric 
abnormality was reported on separation examination.

A report of psychological evaluation dated in November 1993 
reveals that the veteran's speech was rapid and somewhat 
forced.  She was a bit high strung and anxious.  
Psychological testing showed some evidence of a generalized 
anxiety disorder.  She was nervous, apprehensive, highly 
stressed and rather fearful.  

Treatment records from a private physician dated in December 
1993 and June 1994 reveal a diagnosis of chronic anxiety 
disorder.  

On VA examination in August 1994 the veteran complained of 
feeling anxious off and on and feeling depressed at times 
because of her situation.  She stated that she was seeing a 
therapist and taking medication.  She related that she 
started having al lot of stress and became anxious while in 
service in Germany.  She reported that after service she took 
a job as a data processor and again became anxious and was 
given medication for her nerves.  Examination revealed that 
she was alert and cooperative.  She was oriented in all 
spheres.  Her affect was anxious, but not depressed.  She was 
appropriate and talked coherently and relevantly.  Speech was 
not pressured.  Memory was intact.  there was no evidence of 
any psychotic thinking or behavior.  Insight and judgment 
were good.  The diagnosis was generalized anxiety disorder.  

The veteran was seen at a VA out-patient clinic in September 
1997.  She reported that she had had anxiety in the past 
which was severe enough to require medication.  She indicated 
that the symptoms had resolved and she no longer needed or 
wanted medication.  She described some existential worries 
and concerns, but no severe depression or anxiety.  
Examination revealed that she was alert, appropriate and 
cooperative.  There were no major affective symptoms.  
Judgment and insight were intact.  The impression was no 
psychiatric illness.  The examiner indicated that the veteran 
had some life circumstance problems, but did not need the 
mental health clinic.

At her June 2000 hearing the veteran testified that she began 
to have anxiety during service and that she continued to 
receive occasional treatment for anxiety ever since her 
separation from service.

As noted above, to establish service connection for a 
disability the evidence must show a current disability, 
incurrence or aggravation of a disease or injury in service 
and a nexus between the in-service injury or disease and the 
current disability.  In this case, a generalized anxiety 
disorder has been diagnosed in the past, but the most recent 
medical evidence shows a diagnosis of no psychiatric illness.  
In the absence of current disability there is no basis for 
granting service connection for a psychiatric disorder in 
this case.


Increased Rating for Disability of the Feet 

Service medical records reveal that the veteran developed 
painful corns on the toes of both feet during service.  She 
also had hammertoes of the fifth digits bilaterally.  In 
April 1979, she underwent a resection arthroplasty of the 
proximal inter phalangeal joints of the fifth digits 
bilaterally.  In July 1979 it was reported that she had a 
soft corn on the medial side of the fifth digit of the right 
foot with mild pain.  A wider boot and arch supports were 
recommended.

The veteran was seen at a VA out-patient clinic in February 
1988 complaining of a chronic foot problem.  Examination 
revealed that she had corn and callous formation on both 
feet.  There were several small corns and callous formation 
of the dorsal aspect of the toes of both feet.  There was no 
pes planus.  An early bunion was noted on the right foot.  

On VA examination in August 1994 the veteran complained of 
calluses on the outer side of the fifth toes and between the 
fourth and fifth toes bilaterally.  She related that she had 
to trim the calluses approximately every month due to 
recurrence of pain.  Examination of the right foot revealed 
that the dorsal pedis pulse was normal.  The fifth toe was 
not deformed.  There was no tenderness about the toe and no 
callosities were evident.  The veteran stated that she 
trimmed it about one week earlier.  There was slight decrease 
in sensation to pin over the lateral aspect of the right toe.  
There was no keloid formation and no evidence of a surgical 
scar.  Examination of the left foot likewise revealed no 
abnormalities.  X-rays revealed a slight hallux valgus 
deformity bilaterally.  The fifth right toe showed removal of 
the condyle of the distal end of the proximal phalanx.  On 
the left there was excision of the middle phalanx.  The 
diagnosis was history of bilateral corrective surgery of the 
fifth toes with good post operative result.

VA out-patient treatment records dated in July and August 
1995 reveal that the veteran was seen for complaints of foot 
pain.  It was noted that there were no hammertoes and no 
specific swelling.

The veteran was hospitalized at a VA facility in October 
1996.  She underwent arthroplasty of the fourth and fifth 
toes bilaterally.  

On VA examination in May 1997 the veteran reported that 
following surgery she continued to have pain and swelling of 
both fourth toes, worse on the right.  She also complained of 
recurrent callus formation between the fourth and fifth toes 
of the right foot.  Examination revealed that she had a 
slight antalgic gait favoring the right side.  She had an 
arch.  The majority of the arch was eliminated during weight 
bearing.  She had good fore foot, hind foot motion.  There 
was a mild hallux valgus deformity which was nontender.  
Range of motion in the hallux was slightly decreased, 
particularly on plantar flexion.  Overall alignment of the 
toes was excellent.  The little toes were slightly shortened.  
The dorsal incisions were well healed and nontender.  There 
was a small callus at the intertriginous web space between 
the fourth and fifth toes of the right foot which was 
slightly painful.  The rotation angular alignment of the toes 
was excellent.  She had exquisitely painful compression and 
sensitivity to palpation in the web space between the 
metatarsal heads of the third and fourth toes, especially on 
the left with marked tenderness.  X-rays revealed some post-
surgical changes at the proximal inter phalangeal joints of 
the fifth toes.  The impression was post-surgical changes 
post resection arthroplasty of the little and fourth toes at 
the proximal inter phalangeal joints bilaterally and 
bilateral Morton's neuroma, left worse than right.  The 
examiner commented that the veteran had a good result from 
her resection arthroplasties, but continued to have pain due 
to Morton's neuroma.  The examiner further noted that the 
veteran might benefit from steroid injection to confirm the 
diagnosis and possible resection of the interdigital nerve.

VA out-patient clinic records dated from August 1997 to June 
1999 reveal that the veteran continued to complain of pain 
and swelling of the feet.  Examination in August 1997 did not 
reveal swelling.  There was tenderness at the base of the 
fourth and fifth toes and a callus on the medial aspect of 
the fifth toe.  In May 1998 she had pain on palpation of the 
metatarsal heads bilaterally.  In June 1999 she had aseptic 
debridement of hyperkeratotic lesions on the dorsum of the 
feet in the area of the fourth and fifth digits bilaterally.

On VA examination in August 1999 the veteran complained of a 
lot of pain in both feet if she pressed down while walking.  
She stated that it was difficult to wear any shoes except 
open toe shoes.  She related that pain was present 
continuously between the fourth and fifth toes.  She also 
reported pain at rest, swelling, redness, fatigue and lack of 
endurance with standing or walking.  Examination revealed 
that her gait was somewhat abnormal with a limp favoring the 
right.  There were scars on the toes which were well healed.  
The feet were flat.  Weight bearing alignment of the 
Achilles' tendon was good and could be corrected by 
manipulation.  The right foot had 10 degrees of valgus and 
the left foot had 5 degrees of valgus.  Her feet had no sign 
of abnormal weight bearing.  The feet showed signs of painful 
motion.  There was tenderness to palpation of the proximal 
fourth and fifth toes at the metatarsal phalangeal joint area 
of the left foot and on pressing on the extensor tendons of 
those toes.  There was hallux valgus of 15 degrees on the 
right and 10 degrees on the left.  The right foot had 10 
degrees of dorsiflexion at the first metatarsal phalangeal 
joint and the left foot had 10 degrees of dorsiflexion there.  
X-rays revealed abnormal configuration of the fourth and 
fifth proximal phalanges, bilaterally.  The diagnosis was 
status post resection arthroplasty of the fourth and fifth 
toes of both feet.  The examiner noted that the veteran was 
unable to stand for prolonged periods or to do much walking.

At her June 2000 hearing the veteran reported that she has 
had continuous swelling, redness, soreness, aching, burning 
sensation and callous formation of her feet.  

The veteran was seen at a VA out-patient clinic in July 2000 
complaining of pain in both fifth toes with build up of 
callous material and a painful left arch.  There was 
hyperkeratotic tissue with bony prominence on the medial 
fifth left proximal inter phalangeal joint, greater than the 
right, but present bilaterally.  There was maceration of the 
fourth web space on the right.  The feet were flat 
bilaterally and there was pain on palpation of the left 
plantar fascia.  The callus of the fourth interspace on the 
right was debrided and a custom molded orthotic with 
metatarsal pad was prescribed.

Under the provisions of the Rating Schedule a 10 percent 
rating is provided for moderate bilateral flatfoot (pes 
planus) with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent rating is 
provided where there are severe symptoms with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  A 50 percent 
rating is provided where there are pronounced symptoms with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a 
Code 5276 (1999).  A 10 percent rating is provided for 
unilateral hallux valgus where there has been resection of 
the metatarsal head, or where the condition is so severe as 
to be equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a Code 5280 (1999).  A 10 percent rating is provided 
for hammer toe affecting all toes on one foot without claw 
foot.  38 C.F.R. § 4.71a Code 5282 (1999).  A 10 percent 
rating is provided for other foot injuries with moderate foot 
disability.  A 20 percent rating is provided where there is 
moderately severe foot disability and a 30 percent rating is 
provided where foot disability is severe.  38 C.F.R. § 4.71a 
Code 5284 (1999).  When an unlisted condition is encountered 
it may be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1999).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995). 

The veteran's foot disability includes residuals of resection 
arthroplasty of the fourth and fifth toes bilaterally, 
bilateral flatfoot and bilateral Morton's neuroma.  She has 
some hallux valgus deformity, calluses and pain on palpation 
of the feet.  The objective medical evidence does not 
demonstrate the marked deformity or swelling on use set forth 
in the rating code for severe flat foot.  However, viewing 
her disability as a whole, including her past surgeries and 
the persistent Morton's neuroma, the Board concludes that her 
disability picture more nearly approximates moderately severe 
symptoms and her disability may be rated by analogy to "foot 
injuries, other" with moderately severe disability under the 
provisions of Code 5284 resulting in a 20 percent rating for 
each foot.


ORDER

Entitlement to service connection for a respiratory disorder 
including sinusitis and tonsillitis or a psychiatric disorder 
is denied.  Entitlement to 20 percent ratings for post 
operative residuals of resection arthroplasty of the proximal 
inter phalangeal joints of the fourth and fifth toes of the 
right foot and of the left foot is granted subject to the 
governing regulations pertaining to the payment of monetary 
benefits.  To that extent the appeal is granted, subject to 
legal provisions applicable to the payment of monetary 
benefits.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

